[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS
                     FOR THE ELEVENTH CIRCUIT

                    _____________________________

                             No. 04-16498
                         Non Argument Calendar
                    _____________________________               FILED
                                                      U.S. COURT OF APPEALS
                 D. C. Docket No.   02-02410-CV-T-17-MSS ELEVENTH CIRCUIT
                                                            July 6, 2005
                                                         THOMAS K. KAHN
WILLIE GRAYER,                                                 CLERK

                                               Plaintiff-Appellant,

     versus

LIBERTY LIFE ASSURANCE COMPANY
OF BOSTON,

                                               Defendant-Appellee.


              _________________________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
              _________________________________________
                               (July 6, 2005)

Before EDMONDSON, Chief Judge, TJOFLAT and DUBINA, Circuit Judges.


PER CURIAM:
      This is an appeal from the district court’s grant of summary judgment in

favor of Defendant-Appellee, Liberty Life Assurance Company of Boston

(“Liberty”). Plaintiff-Appellant, Willie Grayer, filed an action challenging

Liberty’s denial of his disability benefits under provisions of the Employee

Retirement Income Security Act of 1974 (“ERISA”). We affirm.

      The parties agree with the district court’s published findings of fact. See

Grayer v. Liberty Life Assurance Co. of Boston, 331 F. Supp.2d 1383, 1384-89

(M.D. Fla. 2004). We will not, therefore, recite them here. Suffice it to say that

the administrator of Grayer’s insurance plan denied him benefits because Grayer

could not show that he remained disabled.

      In these types of cases, we apply the same standard of review as the district

court. Paramore v. Delta Air Lines, Inc., 129 F.3d 1446, 1449 (11th Cir. 1997).

We first examine whether the claims administrator is empowered to interpret

disputed terms of the insurance plan. HCA Health Servs. of Ga., Inc. v.

Employers Health Ins. Co., 240 F.3d 982, 993 (11th Cir. 2001). Here, the parties

agree that Liberty’s administrator is so empowered. Accordingly, we must

determine, de novo, whether the administrator’s decision to deny benefits was

“wrong” under the plan’s terms. Brown v. Blue Cross & Blue Shield of Ala., Inc.,

898 F.2d 1556, 1567 n.12 (11th Cir. 1990). Only if we consider the

                                         2
administrator’s decision wrong, do we examine whether the administrator is self-

interested. See generally HCA Health Servs. of Ga., Inc., 240 F.3d at 994.

       On appeal, Grayer attributes the denial of his benefits to the administrator’s

conclusion that Grayer was no longer disabled. He says the district court erred by

deciding he was not entitled to benefits for a different reason: that Grayer failed to

provide any proof of disability for about a year, as required by the plan. This

argument lacks merit. The district court concluded that Grayer was no longer

disabled under the terms of the plan. The lack of medical documentation is

relevant to the extent that what medical documentation existed indicated that

Grayer no longer had restrictions or limitations on his workload. We agree with

the district court that the administrator was not wrong in deciding that Grayer’s

condition at the time of denial -- complaints of low back pain, decreased appetite

for two weeks and coughing -- did not amount to a disability under the plan.1

       AFFIRMED.




   1
    Because we disagree with Grayer’s characterization of the district court’s opinion, we do not
decide whether district courts are limited to determining whether the reasons proffered by an ERISA
plan administrator are the only reasons district courts can consider on appeal.

                                                3